Order filed August 4, 2022




                                         In The

        Eleventh Court of Appeals
                                     __________

                                No. 11-21-00082-CR
                                    __________

                 YAHEL ELIYAH MCDANIEL, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 91st District Court
                           Eastland County, Texas
          Trial Court Cause Nos. 25663, 25665, 25668, 25760, & 25960


                                       ORDER
      The jury convicted Appellant, Yahel Eliyah McDaniel, of the offenses of
aggravated assault of a public servant with a deadly weapon, evading arrest or
detention with a vehicle, unauthorized use of a vehicle, possession of a controlled
substance, and aggravated robbery. The jury then assessed Appellant’s punishment
at confinement for forty years, ten years, two years (in a state jail facility), ten years,
and thirty years, respectively. The trial court sentenced Appellant accordingly and
ordered that the sentences are to run concurrently.
      We previously abated this appeal when Appellant’s court-appointed counsel,
John W. Stickels, failed to timely file an appellate brief. We remanded the cause so
that the trial court could determine, among other things, whether Stickels should be
removed as appellate counsel and new counsel appointed. See TEX. R. APP. P.
38.8(b). The trial court conducted a hearing as requested. At the hearing, Stickels
assured both Appellant and the trial court that the brief was ready to be filed and that
he desired to continue to represent Appellant in this appeal.           Consequently,
Appellant indicated that he wished for Stickels to continue to represent him, and the
trial court determined that Stickels should be continued as counsel in this appeal.
After the appeal was reinstated, Stickels filed in this court a motion to withdraw and
a brief in which he asserted that this appeal is frivolous. We note that nothing in the
record from the hearing on remand indicates that Stickels informed either the trial
court or his client that he intended to file a motion to withdraw or a brief asserting
that this appeal is frivolous. Because we do not agree with counsel’s assessment that
this appeal is frivolous, we again abate this appeal.
      In the brief, Stickels details his examination of the record and applicable law
and concludes that this appeal is frivolous and without merit. Stickels provided
Appellant with a copy of the brief, a copy of the motion to withdraw, and a copy of
the clerk’s record and the reporter’s record. Stickels advised Appellant of his right
to review the record and file a response to counsel’s brief, and Appellant has filed a
pro se response to counsel’s brief. Stickels also advised Appellant of his right to file
a petition for discretionary review with the Texas Court of Criminal Appeals seeking
review by that court. See TEX. R. APP. P. 68. It appears that court-appointed counsel
has attempted to comply with the requirements of Anders v. California, 386 U.S.
738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503
(Tex. Crim. App. 1991).
                                           2
      In addressing an Anders brief and a pro se response, a court of appeals may
only determine (1) that the appeal is wholly frivolous and issue an opinion
explaining that it has reviewed the record and finds no reversible error or (2) that
arguable grounds for appeal exist and remand the cause to the trial court so that new
counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at 409;
Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we disagree with court-appointed counsel’s conclusion that the appeal is
frivolous.
      Although Appellant pled guilty to the three lesser felony charges, he pled not
guilty to the two first-degree felony charges. The State called ten witnesses to testify
at the guilt/innocence phase of trial and seven witnesses to testify at the punishment
phase of trial. Appellant and two family members testified on his behalf at the
punishment phase of trial. Various objections were preserved for review, including
during voir dire, the presentation of evidence, and the charge conference.
Additionally, we note that the court’s charge to the jury at the punishment phase
appears to contain an erroneous instruction regarding the existence of good conduct
time and its application to Appellant. See TEX. CODE CRIM. PROC. ANN. art. 37.07,
§ 4 (West Supp. 2021).
      Accordingly, we grant counsel’s motion to withdraw, abate this proceeding,
and remand the cause to the trial court for the appointment of new appellate counsel.
See Bledsoe, 178 S.W.3d at 826–27. We direct the trial court to appoint new counsel
to represent Appellant on appeal. The trial court shall furnish the name, address,
telephone number, and state bar number of new counsel in its order appointing new
counsel. The order shall be included in a supplemental clerk’s record, which shall
be filed with the clerk of this court on or before September 8, 2022. Appellant’s


                                           3
brief is due to be filed in this court thirty days from the date of the trial court’s
appointment of new counsel.
      The motion to withdraw is granted; the appeal is abated; and the cause is
remanded to the trial court in accordance with this order.


                                                    PER CURIAM


August 4, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          4